Citation Nr: 0707063	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  97-27 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.   

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for the veteran's death resulting from 
VA hospitalization from February 1997 to March 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The appellant and B.C.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1953 to April 1955.  
He died in March 1997.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision from the VARO in 
Waco, Texas, that denied entitlement to the benefits sought.  
The case was remanded by the Board in January 2004 for 
further development.  The case was referred to the Veterans 
Health Administration (VHA) of VA for a medical expert 
opinion with regard to whether it was as least as likely as 
not that the veteran's service-connected disabilities, 
including thrombophlebitis and varicose veins of the left 
lower extremity, caused the veteran's death or contributed 
substantially and materially in producing the veteran's 
death.  The Chief of the Hematology/Oncology section of a VA 
medical center responded with an opinion in August 2006.  
That opinion has been associated with the claims folder and 
the case has been returned to the Board for appellate review.  






FINDINGS OF FACT

1.  The veteran died in March 1997 while an inpatient at the 
VA Medical Center in Dallas, Texas.  The immediate cause of 
death was listed as cardiac arrest secondary to colon cancer.  
An autopsy was not performed.  

2.  At the time of death, service connection was in effect 
for thrombophlebitis and varicose veins of the left lower 
extremity, rated as 30 percent disabling; and for chronic 
maxillary sinusitis, rated as noncompensably disabling.  

3.  The appellant filed her claim for service connection for 
the cause of the veteran's death in March 1997.  

4.  The veteran's death was not caused by or otherwise 
related to any VA hospitalization, surgical, or medical 
treatment.  

5.  The service-connected thrombophlebitis played a material 
role in the veteran's death by reasonably rendering him less 
able to withstand the effects of his fatal underlying 
diseases.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not due to VA 
hospital care, or medical or surgical treatment.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 (2006).  

2.  Service connection for the cause of the veteran's death 
is reasonably warranted.  38 U.S.C.A. §§ 1101, 1110, 1310 
(West 2002 and Sup. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement the statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist a claimant with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.  

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) inform the 
claimant of the information and evidence necessary to 
substantiate the claim; (2) inform the claimant of the 
information and evidence that VA will seek to provide; (3) 
inform the claimant of the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connected claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with a 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board believes that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  The case has been in appellate status 
for several years already.  The appellant was made aware of 
the notice and duty to assist provisions of the VCAA in 
May 2002.  Although notice regarding the award of an 
effective date and/or disability rating elements particular 
to the claims has not been provided per Dingess,  
notification of these elements is not necessary at this time.  
Since the Board is denying the claim with regard to 
disability benefits pursuant to 38 U.S.C.A. § 1151, there is 
no need for further development.  With service connection 
being granted for the cause of the veteran's death, the Board 
notes the RO will address the question of the effective date 
of the award of benefits when it receives the decision.  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a...claim."  VA could not have 
provided such notice to the appellant prior to the 1997 RO 
decision that is the subject of this appeal because the VCAA 
only dates to 2000.  Notwithstanding the lack of timely 
notice, the Board finds that the RO cured this defect by 
providing VCAA notice together with readjudication of the 
claim, as demonstrated by the supplemental statement of the 
case dated in December 2005.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (validating the remedial measures of 
fully compliant VCAA notification and readjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  The appellant thus was not prejudiced by any 
defective timing, as "the purpose behind the notice has been 
satisfied...that is, affording a claimant an equal opportunity 
to participate effectively in the processing of [the] claim..."  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The Board also notes that with regard to informing the 
appellant of the evidence necessary to substantiate her claim 
and how VA would assist her in obtaining evidence supportive 
of her claim, in a May 2002 statement, she indicated that the 
veteran "was only treated at the VA hospital in Dallas."  
Records from that facility are in the claims folder.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims.  
Medical records pertaining to the veteran's hospitalization 
at the VA Medical Center in February and March 1997 have been 
obtained and associated with the claims folder.  The 
appellant had the opportunity to testify before a decision 
review officer at the VARO in Waco in February 2002 and a 
transcript of the hearing proceedings is of record.  The case 
was remanded by the Board for further development in 
January 2006 and it was then referred to a medical expert for 
review of the entire claims folder and for an opinion as to 
whether it was at least as likely that the veteran's service-
connected disabilities, including thrombophlebitis and 
varicose veins of the left lower extremity, caused the 
veteran's death and whether it was at least as likely as not 
that the same disorders contributed substantially or 
materially in causing the veteran's death.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

Service Connection on a Direct Basis

According to applicable laws and regulations, service 
connection for the cause of the veteran's death requires 
evidence that his service-connected disability was the 
principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  A service-connected disability 
will be considered the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
service-connected disability will be considered to be a 
contributory cause of death when it is shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting 
musculoskeletal functions), are not held to have contributed 
to a death that is primarily due to unrelated disability.  
Service connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2)(3).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The law provides that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, certain chronic diseases, 
including heart disease and cancer, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during the 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not shown, 
service connection may still be established on the basis of 
38 C.F.R. § 3.303(b) if a disease or injury is noted during 
service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates a current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, (1997).  

The Board assures the appellant it has thoroughly reviewed 
all the evidence in the veteran's claims folder.  Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss in 
detail the evidence submitted by the appellant or on her 
behalf.  See Gonzales w. West, 218 F. 3d 1378, 1380 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  

With regard to the question of the cause of the veteran's 
death, the Board notes that the Chief of the 
Hematology/Oncology section of a VA medical center reviewed 
the entire claims folder in August 2006 for the purpose of 
expressing an opinion as to whether it was at least as likely 
as not that the service-connected disabilities, including 
thrombophlebitis and varicose veins of the left lower 
extremity, caused the veteran's death and whether it was at 
least as likely as not that the thrombophlebitis and varicose 
veins contributed substantially and materially to cause the 
veteran's death.  The physician made reference to medical 
evidence in the claims folder.  She noted that the main 
concern was whether the veteran might have had a significant 
pulmonary embolism that caused his death, as the appellant 
contended.  The physician noted "this is an extremely 
difficult case to make a definitive, absolute opinion."  She 
indicated that supporting the appellant's argument were the 
following "(1) he [the veteran] had previous DVT's and a PE 
making him high risk for further DVT's and PE (he was not on 
Coumadin); (2) he had cancer, increasing his clotting risk; 
(3) he had a new PE by VQ four months after the filter was 
placed in 1992 indicating the possibility of a mobile clot at 
the filter site or a clot passing through collaterals; (4) he 
was immobile in the hospital for many weeks increasing his 
clotting risk, and (5) he had atrial tachyarrhythmias (can 
occur with PE's)."  

The specialist indicated that on the side against that 
possibility were "(1) he had a filter which will usually 
protect against large life-threatening blood clots; (2) he 
did not have PEA when he arrested, a rhythm often seen with 
massive PE's; (3) he was on appropriate prophylactic heparin 
from 24 hours after his surgery at a TID dose, which was 
later reduced to the usual BID dose; (4) his exam never 
suggested a change in his legs (though this is not the most 
accurate assessment for a DVT); (5) he had other reasons for 
atrial arrhythmias including a pericardial effusion, 
pneumonia, and fever; (6) his atrial arrhythmias were ongoing 
for weeks, and (7) he had LVH by ECHO, a risk for sudden 
cardiac death."  

The specialist added that "unfortunately, during his 
hospitalization (the terminal hospitalization) he had no 
lower extremity US or VQ scan, and after he died, no autopsy, 
so there is no way to know if he did or did not have a 
DVT/PE's."  

She noted that the veteran was in very poor shape because of 
multiple problems and was at high risk for myocardial 
infarction or sudden cardiac death from a life-threatening 
ventricular cardiac arrhythmia or asystole (because of 
hypertension, high cholesterol, and his being a smoker), as 
well as for a pulmonary embolism.  

She stated varicose veins had no relationship to the above 
events.  She added that "I feel that it is less likely than 
not that his service-connected thrombophlebitis caused his 
death directly (via a DVT/life-threatening clot).  Though he 
may have had a PE/PE's (and if this was the case, it is 
likely they were small and ongoing intermittently for longer 
than the point when he arrested and died), given all of the 
above, I don't feel this is what caused the final arrest (no 
PEA, filter protecting from large clots, was high risk for MI 
and sudden cardiac death).  However, I feel that it is at 
least as likely as not that his thrombophlebitis (not 
varicose veins) contributed (although not necessarily 
substantially) in producing the veteran's death (PE's, 
hypoxia, atrial arrhythmia)."  

The opinion from the VA physician in August 2006 essentially 
supports the appellant's argument that the veteran was 
debilitated by his service-connected disabilities, 
particularly his thrombophlebitis.  Further, the opinion is 
essentially unrebutted by other medical opinion of record.  
The claim is plausibly supported by competent medical 
evidence, then, that symptoms associated with the veteran's 
service-connected thrombophlebitis were a causal factor that 
aided or lent assistance to his death, even though they were 
not mentioned on the death certificate.  

The Board further notes that for the appellant to prevail on 
a claim, it need only be demonstrated that there is an 
approximate balance of positive and negative evidence.  In 
other words, the preponderance of the evidence must be 
against the claim for a benefit to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
particularly the comment from the VA physician that in her 
opinion it was at least as likely as not that the service-
connected thrombophlebitis contributed in producing the 
veteran's death, it is more than reasonable to find that 
service connection is warranted for the cause of the 
veteran's death.  

38 U.S.C.A. § 1151

The appellant has argued that she is entitled to benefits for 
the cause of the veteran's death, pursuant to 38 U.S.C.A. 
§ 1151, because she believes the veteran's death resulted 
from treatment he received during VA hospitalization in 
February and March 1997.  

With regard to 38 U.S.C.A. § 1151, the Board initially notes 
that the provision has been amended since March 1997, when 
the appellant filed her claim.  The amendments were 
implemented to include benefits in the absence of evidence of 
VA negligence or an unforeseen event.  However, the 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See OPGCPREC 40-97 (1997).  
Therefore, under the statute and the opinion of the General 
Counsel cited above, this claim is being reviewed by the 
Board under the version of 38 U.S.C.A. § 1151 extant before 
the enactment of the statutory amendment.  The version of 
§ 1151 in effect when the appellant filed her claim in 1997 
provided, in pertinent part:  

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, ...and such injury 
or aggravation results in additional 
disability to or the death of such 
veteran,...[DIC]...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service 
connected.  38 U.S.C.A. § 1151 (West 
1991).  

Thus, neither VA fault nor an event not 
reasonably foreseeable would be required 
for this claim to be granted.   

The regulations implementing 38 U.S.C.A. § 1151 for claims 
received before October 1, 1997, are found at 38 C.F.R. 
§§ 3.358, 3.800 (2005).  When a veteran suffers additional 
disability or death as a result of training, hospital care, 
medical or surgical treatment, or an examination by VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service 
connected.  The veteran's physical condition immediately 
prior to the disease or injury upon which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  
38 C.F.R. § 3.358(b)(1).  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b)(2).  Additionally, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(3).  

As indicated above, the Board assures the appellant it has 
reviewed the entire evidence of record.  The appellant should 
not assume that the Board has overlooked pieces of evidence 
that are not specifically discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the appellant).  

The claims file contains a communication from a VA physician 
in March 2004.  He indicated that he had reviewed the entire 
claims folder for the purpose of responding to the question 
as to what the probability was that the veteran would have 
died irrespective of treatment rendered by VA during the 
terminal " had it not been for the treatment which he had, 
he would have died much sooner than he did."  He noted that 
the veteran was admitted through the emergency room on 
February 24, 1977, with abdominal distension and X-rays 
suggestive of bowel obstruction and low potassium.  Surgical 
consultation was requested urgently and received immediately.  
The staff and the chief of surgery concurred that the veteran 
had a colon obstruction and the findings suggested sigmoid 
cancer.  The veteran was operated upon on or about 
February 24, 1997.  A sigmoid colon resection was carried 
out.  The descending colon was brought out through the 
abdominal wall as a colostomy.  The portion of the rectum 
below the line of excision was closed and the anus was left 
open.  On February 25, 1997, atrial flutter occurred.  A 
volume overload superimposed on a major malnutrition problem 
was planned for correction.  Records indicated that the 
veteran had been 6 feet 4 inches tall with a previous normal 
weight of 200 pounds.  However, his weight on admission was 
73 pounds.  

Several references confirmed the opinion of the staff that he 
was malnourished.  The physician made reference to findings 
during the course of hospitalization, including a March 18, 
1997, cardiology consult note that there was unstable atrial 
arrhythmia with transfer to the coronary care unit being 
recommended.  On March 19, 1997, effective diuresis was 
recorded.  Also, on March 19, 1997, an echocardiogram ruled 
out cardiac tamponade.  On March 20, a supraventricular 
tachycardia with a rate of 175 was recorded.  On March 21, 
treatment had slowed the rate to 114, but the irregularity 
continued.  Subsequently, the veteran received two units of 
red blood cells to correct his anemia.  Low albumin had been 
diagnosed.  Alimentation was continuing.  

On March 25, the veteran was found pulseless and apneic.  The 
cardiac arrest team came immediately and instituted protocol 
measures.  The veteran remained asystolic, pulseless, and had 
no electrical activity for cardiac monitor.  Transcutaneous 
pacing was attempted, but capture was uncomplicated.  He was 
pronounced dead that afternoon.  

The physician stated that in his opinion the records clearly 
indicated the "previously chronically ill, but strong and 
well-nourished veteran" had entered the hospital weighing 73 
pounds with a previously undiagnosed colon cancer which had 
been obstructing his gastrointestinal tract.  He stated that 
"surgery was decided upon by attending and consulting 
surgical staff and was carried out promptly.  The surgical 
procedure was entirely appropriate.  With a colon that had 
previously not been properly prepared, but upon which urgent 
surgery was necessary was operated upon, the cancer and 
regional mesenteric lymph nodes were removed.  Instead of 
attempting to reconstitute the colon under those adverse 
conditions, a colostomy was prepared of the distal descending 
colon and the portion of the remaining bowel above the rectum 
was closed.  This is standard procedure and it was successful 
in avoiding major intraabdominal sepsis.  All of this was 
superimposed upon a severely malnourished, poor nutrition 
compromised patient whose weight was recorded at 73 pounds.  
Previously, he had had signs of early chronic renal 
insufficiency.  On 3/25/97, his BUN was reported at 20 mg/ml 
and his creatinine was reported at 2.3 mg/ml.  Malnutrition, 
his chronic illnesses, his impaired renal function and 
subsequently his cardiac arrhythmia compounded the problems.  
All were recognized and all were treated according to 
appropriate standards." 

The physician opined that the veteran's death was the 
"ultimate conclusion of the natural progress of the 
conditions for which he was hospitalized in February 1997."  
He added further that he believed it was a "definite 
probability" that the veteran would have died irrespective of 
the treatment rendered by VA during the hospitalization in 
question.  He added that "moreover, had he [the veteran] not 
been provided with the necessary urgent surgery and the 
necessary fluid balance and cardiovascular care, he would 
have died much sooner."  

In view of the foregoing, the Board finds, based on the 
evidence in this case, that the veteran did not suffer 
additional disability or injury during the course of his 
treatment at the VA medical center in 1997 that resulted in 
his death.  The Board has considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of positive and negative evidence of 
the merits.  Therefore, the Board is unable to identify a 
basis for granting benefits under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
granted.  To this extent, the appeal is allowed.  

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the veteran's death pursuant to VA 
hospitalization from February 1997 to March 1997 is denied.  

	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


